Citation Nr: 9903094	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  96-37 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for the veteran's 
service-connected PTSD, currently rated 50 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to June 
1969.

The appeal arises from the September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, denying the veteran's claim of 
entitlement to an increased rating for his 50 percent 
service-connected PTSD.

In June 1997, the RO denied the veteran's claim for a total 
rating.  The Board notes that in the veteran's 
representative's October 1997 Informal Hearing Presentation, 
the issue was raised of entitlement to a total disability 
rating on the basis of individual unemployability (TDIU) due 
to service-connected disabilities.  This may be construed as 
a notice of disagreement requiring the issuance of a 
statement of the case.  The failure to issue a statement of 
the case in such circumstances is a procedural defect 
requiring a remand.  Godfrey v. Brown, 7 Vet. App. 398, 408-
10 (1995).  See also Archbold v. Brown, 9 Vet. App. 124, 130 
(1996).  However, an appeal shall be returned to the Board 
only if perfected by filing a timely substantive appeal.  
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  See also In 
re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
("absent an NOD, an SOC and a Form 1-9 [substantive appeal], 
the BVA was not required--indeed, it had no authority--to 
proceed to a decision") (citation omitted).

At the veteran's October 1996 RO personal hearing, the 
veteran raised the issue of entitlement to service connection 
for a back condition, this issue has not been addressed by 
the RO, is not inextricably intertwined with the issue now on 
appeal, see Harris v. Derwinski, 1 Vet.App. 180 (1991), nor 
has it been developed or certified for appeal.  38 U.S.C.A. § 
7105(c) (West 1991).  Therefore, it is referred to the RO for 
appropriate action.  The Board would further note that since 
the veteran is now also seeking a total rating the RO should 
consider his claim of service connection prior to considering 
his total rating claim.

The veteran requested and was afforded a Central Office Board 
personal hearing in April 1998.  


REMAND

The veteran contends that his service-connected PTSD is more 
severe than is reflected in the 50 percent rating currently 
assigned.  He contends that it has increased in severity 
since his last prior VA examination of that condition for 
compensation purposes in October 1996.  

The Board notes that the veteran has been diagnosed with a 
nonservice-connected back condition which he has stated 
awakens him at night with pain, and prevents him from 
working.  He has also been diagnosed with other physical 
problems, a personality disorder, depression, organic brain 
dysfunction post physical trauma to the head, and PTSD.  The 
veteran also has a history of alcohol and drug abuse, 
including LSD, mescaline, marijuana, and other substances.  
The veteran has been noted to have violent tendencies and 
explosive behavior, a tendency to self-isolate, and an 
inability to get along with others.  

While the veteran contended in October 1996 hearing testimony 
that his back condition began in service, and while the 
veteran contends that his memory deficits derive from 
shrapnel wounds to the head in service, a July 1993 private 
neuropsychiatric examination by S. L. Pollock concluded that 
the veteran suffered from a cerebral concussion with 
contusion of the scalp and post-concussion syndrome, 
attributable to his work-related injury in November 1991, in 
which he was knocked from a truck by a boom and struck in the 
back of the head.  The examiner noted that during that injury 
he suffered bleeding and laceration of the back of the head, 
and injury to the neck, low back (including multiple extruded 
disc fragments with a compensated L4-L5 disc), shoulders and 
elbows.  The Board notes that at the time of that July 1993 
examination the veteran was complaining of nervousness, 
irritability, restlessness, and becoming easily upset, but he 
also complained of pain in the low back radiating down both 
legs, with inability to bend or lift anything heavy, 
inability to sit or stand long, and pain in other parts of 
the body including the right shoulder and elbow, and both 
heels.  The examiner concluded that the post-concussional 
syndrome was post-traumatic, as noted above, and was 
associated with the veteran's sciatic nerve syndrome stemming 
from this same work-related accident.  The examiner further 
concluded that there was a permanent 40 percent 
neuropsychiatric disability attributable to the work-related 
injury, with his overall neuropsychiatric disability 
presenting a still greater disability picture.  

The veteran's most recent VA PTSD examination for 
compensation purposes in October 1996 noted that no medical 
records were available for review prior to that examination.  
While the veteran's claims file is not without recent 
examinations of the veteran's multiple physical and mental 
conditions, those examinations are not consistent, and 
reflect differing emphases on different conditions: mental 
disorder versus personality disorder, PTSD versus organic 
disorder resulting from physical trauma, neurologic 
conditions of physical origin versus of internal origin, etc.  
In light of the complex panoply of interrelated physical and 
mental disabilities presented in this case, the Board finds 
that an adequate mental examination for PTSD could not have 
been conducted without review of the medical record.  The 
Board therefore cannot make a determination of current level 
of disability, even upon review of the many (equivocal) 
examinations within the claims file, without a VA PTSD 
examination benefiting from a careful review of the record 
and differentiating the veteran's current level of disability 
attributable to his PTSD from that attributable to his other 
conditions.  

Submission of a well-grounded claim creates a duty on the 
part of the VA to verify or discount the evidence presented; 
the Board may not simply reject medical opinions presented, 
though they may be equivocal, by using its own judgment.  A 
duty is thus created, even with such equivocal medical 
evidence, to seek clarifying medical evidence.  Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  In addition, subsequent to 
the last prior VA PTSD examination in October 1996, the 
rating criteria changed for mental disorders, effective 
November 7, 1996.   The Court of Veterans Appeals (Court) has 
stated that where laws or regulations change after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process is completed, unless Congress 
provides otherwise, the version of the law most favorable to 
the appellant will apply.  Karnas v. Derwinski, 1 Vet.App. 
308 (1990).  Here, either the amended or current rating 
criteria may apply, whichever are most favorable to the 
veteran.  While the change in rating criteria was noted by 
the RO it was not available at the time of the veteran's last 
VA examination in October 1996 and, in any event, the veteran 
has claimed that his disorder has increased since that 
examination.

Where the medical record is insufficient and the claim is 
well grounded, the fulfillment of the statutory duty to 
assist requires a thorough and contemporaneous medical 
examination.  See Suttman v. Brown, 5 Vet.App.  127, 128 
(1993); Green (Victor) v. Derwinski, 1 Vet.App. 121, 124 
(1991).  Therefore the Board finds that further development 
is required, including a new VA psychiatric examination for 
compensation purposes considering the veteran's disability 
due to PTSD under both the old and new rating criteria, and 
resolving the panoply of interrelated physical and mental 
disabilities presented in this case, to discern the current 
level of disability attributable to the veteran's service-
connected PTSD, in order to ascertain the correct applicable 
disability rating for his PTSD.  

The Board notes that while the veteran is apparently in 
receipt of Social Security Disability benefits, the veteran 
testified at his April 1998 Central Office Board personal 
hearing that he was receiving such benefits for a back 
condition, not for a mental condition.  Accordingly, there is 
no indication that any evidence related to that Social 
Security determination, including medical evidence relied 
upon, would inform decisionmaking to determine the 
appropriate rating for the veteran's PTSD.  

During his April 1998 personal hearing before the Board, the 
veteran testified, in effect, that he had lost approximately 
a dozen jobs since service, and that most of the firings had 
resulting from not following orders, arguing with superiors, 
discipline problems, and drinking on the job.  He testified 
that employment records from those employers, including 
records related to those firings, are available and would 
reflect how his psychiatric disorder impacted on his work.  
The record was kept open for 60 days following that hearing, 
for the veteran to submit such employment records.  He 
submitted a list of employers without the required releases.  
In view of his testimony, and since the case is being 
returned for further development the veteran should be 
requested to provide the required releases so that the RO may 
obtain his personnel records. 

The Board notes that the veteran submitted additional 
evidence into the record subsequent to the April 1998 
hearing.  Specifically, in a May 1998 letter, the veteran 
listed places of prior employment and prior treating 
physicians.  These lists are relevant to the evidentiary 
development of this remand and must be used to facilitate 
that development.  In October 1998 the veteran submitted 
further argument pertaining to his back condition, which is 
called to the attention of the RO. 

In view of the foregoing, and given the duty to assist the 
veteran in the development of his claim under 38 U.S.C.A. 
§ 5107 (West 1991), this claim is REMANDED to the RO for the 
following development:


1.  The RO should request that the 
veteran identify all sources of medical 
examination or treatment related to his 
mental disorder not previously submitted 
and that he furnish signed authorizations 
for release to the VA of private medical 
records in connection with each non-VA 
medical source he identifies.  Copies of 
the medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder. 

The veteran should also be requested to 
provide a release of information for his 
past employers to obtain information 
pertaining to the veteran's termination 
from those positions.  This request for 
authorizations should include a copy of 
the list of employers provided in his May 
1998 submission.  For all prior employers 
for which the veteran has provided an 
authorization, records pertaining to the 
veteran's termination from those 
positions should be obtained, including, 
if feasible, copies of any related mental 
and physical health records relied upon 
for those terminations.  

2.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
assess the current level of disability 
attributable to his PTSD.  The examiner 
should discuss current level of 
impairment, including impairment of 
functioning in social and industrial 
spheres, due solely to his service 
connected psychiatric disorder, and 
should differentiate any impairment of 
functioning attributable to other non 
service disorders.  If they can not be 
disassociated, the examiner should note 
that in his/her opinion.  Conclusions 
should be explained in detail.  Any 
current symptomatology, both objective 
and subjective, attributable to the 
veteran's PTSD should be described in 
detail.  All necessary tests and 
examinations should be conducted.  The 
examiner should report findings due 
solely to PTSD in terms consistent with 
both the old and the new rating criteria, 
copies of which should be provided to the 
examiner.  The claims file and a copy of 
this remand must be made available to the 
examiner for review. 

3. The RO should address the veteran's 
claim in regard to service connection for 
a back disability prior to considering 
his total rating claim.  The RO should 
then review the record and issue the 
veteran and his representative a 
statement of the case addressing the 
issue of entitlement to a total 
disability rating on the basis of 
individual unemployability (TDIU) due to 
service-connected disabilities.  The 
veteran and his representative should be 
given the required time to respond 
thereto in order to perfect an appeal.  
The RO should specifically notify the 
veteran that the appeal on any issue 
remaining denied will be returned to the 
Board following the issuance of the 
statement of the case, only if it is 
perfected by the veteran by the filing of 
a timely substantive appeal.  See 
Smallwood, supra.

4.  Last, the RO should readjudicate the 
veteran's claim of entitlement to 
increased rating for PTSD taking into 
account the newly amended provisions of 
the rating criteria for PTSD.  If the 
determination remains to any extent 
adverse to the veteran, the veteran and 
his representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.


The case should be returned to the Board for further 
appellate review, if in order.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).





- 9 -


